UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-51119 ORGANIC ALLIANCE, INC. (Exact name of registrant as specified in its charter) Nevada 20-0853334 Stateof incorporation I.R.S. EmployerIdentification No. 401 Monterey Street, Suite 202 Salinas, CA 93901 (Address of principal executive offices) (831) 240-0295 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atMay 20, 2010 Common stock, $0.0001 par value 1 ORGANIC ALLIANCE, INC. FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 (Audited) 4 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 (Unaudited) 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4. CONTROLS AND PROCEDURES 23 PART II - OTHER INFORMATION 24 ITEM 1. LEGAL PROCEEDINGS 24 ITEM 1A RISK FACTORS 25 ITEM 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 25 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS 25 SIGNATURES 26 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q and article 10 of Regulation S-X of the U.S. Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, theconsolidated financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the three months ended March 31, 2010 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for theyear ended December 31, 2009 filed with the Securities and Exchange Commission on May 18, 2010. 3 Organic Alliance, Inc. and Subsidiary Consolidated Balance Sheets March 31, 2010 December 31, 2009 (Unaudited) Assets Current assets: Cash $ $ Accounts Receivable (Note 2) Due from factor (Note 5) Prepaid expenses and other current assets Total current assets Property and equipment, net (Note 2) Total Assets $ $ Liabilities and Stockholders' Deficiency Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities (Note10) Notes and loanpayable, net of discount (Note 8) Total current liabilities Stockholders' Deficiency: Preferred stock, no stated value authorized; 10,000,000 shares; -0- shares issued and outstanding as of March 31, 2010 and December 31, 2009 - - Common stock, $.0001 par value, 60,000,000 shares authorized, 29,149,943 and 27,299,943 shares outstanding as of March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated Deficit ) ) Total stockholders' deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes are an integral part of the consolidated interim financial statements. 4 Organic Alliance, Inc. and Subsidiary Consolidated Statements of Operations - (Unaudited) Three Months Ended March 31, 2010 March 31, 2009 Net sales $ $ Cost of sales Gross margin (Loss) ) General and administrative expenses Operating Loss ) ) Other expenses: Interest expense Loss from impairment of intangible assets (Note 4) - Total other expenses Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number of common shares outstanding - basic and diluted The accompanying notes are an integral part of the consolidated interim financial statements. 5 Organic Alliance,Inc. and Subsidiary Consolidated Statements of Cash Flows - (Unaudited) Three Months Ended March 31, 2010 March 31, 2009 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services Depreciation expense - Stock-based compensation Loss from impairment of intangible assets - Amortization of discount on notes payable - Accounts receivable ) ) Due form factor - Prepaid expenses and other current assets ) ) Accounts payable Accrued expenses and other current liabilities Net cash used in operating activities ) ) Cash flows from financing activities Proceeds from notes and loanpayable Proceeds from issuance of common stock - Principal payments for notes and loanpayable ) - Net cash provided by financing activities Net increase in cash ) Cash - beginning of the period Cash - end of the period $ $ Supplemental disclosures: Interest paid $ $ - The accompanying notes are an integral part of the consolidated interim financial statements. 6 Organic Alliance, Inc. and Subsidiary Notes to Consolidated Financial Statements (unaudited) 1. NATURE OF BUSINESS AND OTHER MATTERS NB Design & Licensing, Inc., (“NB Design”) was organized in September 2001.The formerparent, New Bridge Products, Inc., was originally incorporated in August 1995 as a manufacturer of minivans and filed a petition in bankruptcy under Chapter 11 of the U.S. Bankruptcy Code. Its Plan of Reorganization was approved by the U.S. Bankruptcy Court for the District of Arizona in September 2002 and NB Design was discharged from bankruptcy in October 2002. NB Design was inactive from October 2002 to April 29, 2008. Organic Alliance Inc., a Texas corporation, (“Organic Texas”) was organized on February 19, 2008 to sell organically grown fruits and vegetables. On April 29, 2008, NB Design, a Nevada corporation, acquired all 10,916,917 issued and outstanding shares of common stock and assumed all liabilities Organic Texas for 9,299,972 shares of NB Design’s common stock. Organic Texas thereupon became a wholly owned subsidiary of NB Design. All Organic Texas common shares issued prior to April 29, 2008 for services provided are retroactively presented based on the ratio of 0.8esign common share issued for one Organic Texas common share.All Organic Texas common shares issued prior to April 29, 2008 for cash are presented based on one NB Design common share issued for one Organic Texas common share.The business of Organic Texas is the only business of NB Design. The acquisition of Organic Texas by NB Design on April 29, 2008 was accounted for as a reverse capitalization in accordance with the Securities and Exchange Commission’s (“SEC”) Division of Corporate Financial Reporting manual Topic 12 “Reverse Acquisition and Reverse Capitalization”. The reverse capitalization was the acquisition of a private operating company (Organic Texas) into a non-operating public shell corporation (NB Design) with nominal net assets and as such is treated as a capital transaction, rather than a business combination. As a result no goodwill is recorded.In this situation, NB Design is the legal acquirer because it issued its equity interests, and Organic Texas is the legal acquiree because its equity interests were acquired.However, NB Design is the acquiree and Organic Texas as the acquirer for accounting purposes.Organic Texas is treated as the continuing reporting entity that acquired the registrant, NB Design.The pre-acquisition financial statements of Organic Texas are treated as the historical financial statements of the consolidated companies. Prior to April 29, 2008, NB Design had outstanding 1,000,028 each of Class A, Class B, Class C, Class D, Class E and Class F warrants.The warrants were exercisable at $2.00, $2.00, $4.00, $4.00, $6.00 and $6.00, respectively, at any time until December 31, 2008.As a condition to closing the Exchange Agreement, the exercise prices of the warrants were subsequently reduced to $1.00 per share for all classes of Warrants and the expiration date was extended to December 31, 2011. In exchange for the exercise price reduction, the holders of at least 80% of the Warrants agreed to a call provision byNB Designon 10 days notice to them if (i) the bid price of our common stock is quoted at $1.25 per share or higher and the average share volume exceeds 300,000 shares for at least one day, and (ii) the shares underlying the warrants are subject to a current registration statement on file with the SEC.Both the share price and volume must be met on the same day for the call provision to be effective. A registration statement has not been filed with the SEC for the warrants as of the date of this Form 10-Q. On June 2, 2008, the name NB Design was changed to Organic Alliance, Inc.On August 29, 2008, the name of Organic Texas was changed to Organic Texas, Inc.All references throughout this report to “Organic Alliance, Inc.,” or the “Company” refer to the combined operations of Organic Alliance, Inc., a Nevada corporation, and our wholly-owned subsidiary, Organic Texas. On December 31, 2008, we filed a Form S-1 with theSEC covering 2,638,250 shares of our .0001 par value Common Stock. 7 The Company was formed on February 19, 2008 and was in development stage through the first quarter of 2009.2009 was the first year during which it is considered an operating company. During the second quarter of 2009, the Company commenced its operations. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation - The Company's consolidated financial statements have been prepared on an accrual basis of accounting, in conformity with accounting principles generally accepted in the United States of America applicable for a going concern which assumes that the Company will realize its assets and discharge its liabilities in the ordinary course of the business. These principles contemplate the realization of assets and liquidation of liabilities in the normal course of business. Principles of Consolidation - The consolidated financial statements include the accounts of the Organic Alliance, Inc. and its wholly owned subsidiary, Organic Texas. Inc. (collectively, the "Company”). All significant inter-company transactions and balances have been eliminated in consolidation. Revenue Recognition - Revenue is recorded when (1) the customer accepts delivery of the product and title has been transferred and the Company has no significant obligations remaining to be performed; (2) a final understanding as to specific nature and terms of the agreed upon transaction has occurred; (3) price is fixed and (4) collection is reasonably assured.Sales are presented net of discounts and allowances. Impairment of Long-Lived and Intangible Assets - Long-lived assets consist of property and equipment and intangible assets. Intangible assets were comprised of AvocadoMan brand and an order processing web software system. The Company evaluates long-lived assets, including property and equipment and intangible assets, for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. If the estimated future cash flows (undiscounted and without interest charges) from the use of an asset are less than the carrying value, a write-down would be recorded to reduce the related asset to its estimated fair value. When the Company determines that the carrying value of long-lived assets may not be recoverable based upon the existence of the above indicators of impairment and the carrying value of the asset cannot be recovered from projected undiscounted cash flows, the Company records an impairment charge. Significant management judgment is required in determining whether an indicator of impairment exists and in projecting cash flows. The Company believes the carrying value of its AvocadoMan brand name will not be recoverable in the future and so recorded impairment loss of $30,000 during the three month ended March 31, 2009. Debt Discount - Costs incurred with parties who are providing the actual financing, which generally include the value of shares of the Company’s common stock are reflected as a debt discount. These discounts are amortized over the life of the related debt.Amortization expense related to these costs and discounts is $70,236 for the three months ended March 31, 2010 and is included in interest expense. Estimated Fair Value of Financial Instruments - The Company's financial instruments include cash, accounts receivable, accounts payable, accrued expenses and notes and loanpayable. Management believes the estimated fair value of these financial instruments at March 31, 2010 approximate their carrying value as reflected in the balance sheets due to the short-term nature of these instruments. Concentrations · Credit Risk -The Company maintains cash balances at various financial institutions. Accounts at each financial institution are insured by the Federal Deposit Insurance Corporation (“FDIC”) for up to $250,000.At March 31, 2010, the Company’s cash did not exceed the FDIC insurance limit. · Major customers - The Company has four major customers, which accounted for approximately 69% of sales during three months ended March 31, 2010. The loss of any of these customers could adversely affect the Company's operations. · Major suppliers - The Company has three major suppliers, which accounted for approximately 52% of purchases during the three months ended March 31, 2010. The loss of any of these suppliers could adversely affect the Company's operations. Allowance for Doubtful Accounts - An allowance for uncollectible accounts receivable is recorded based on a combination of aging analysis and any specific troubled accounts. Starting in 2009, our produce are sold to our customers for cash or on credit terms which are established in accordance with local and industry practices and typically require payment within 10 to 30 days of delivery. Accounts are written off when uncollectibility is confirmed. Subsequent recoveries, if any, are credited to the allowance account. 8 Income Taxes - Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating losses. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. At March 31, 2010 and December 31, 2009, the Company had a full valuation allowance against its deferred tax assets. The Company files an income tax return in the U.S. federal jurisdiction,California and Texas. Tax returns for2008 remain open for examination. The Company’s estimate of the potential outcome of any uncertain tax issues is subject to management’s assessment of relevant risks, facts, and circumstances existing at that time. The Company uses a more likely than not threshold for financial statement recognition and measurement of tax position taken or expected to be taken in a tax return. To the extent that our assessment of such tax position changes, the change in estimate is recorded in the period in which the determination is made.As a result of the implementation of accounting for any uncertain taxpositions, the Company recognized no material adjustment in the liability for unrecognized income tax benefits at February 19, 2008. At March 31, 2010 and December 31, 2009, there were no unrecognized tax benefits. Interest and penalties related to uncertain tax positions will be recognized in income tax expense. As of March31, 2010 and December 31, 2009, no interest and penalties related to uncertain tax positions had been accrued. Property and Equipment - Property and equipment is stated at cost, less accumulated depreciation, which is calculated using the straight-line method over the estimated useful life of three years. At March 31, 2010, property and equipment was $6,611, included cost of $8,500, net of accumulated depreciation of $1,889. The depreciation expense was $708 for the three months ended March 31, 2010 and included in general and administrative expense on the consolidated statement of operations. Share Based Compensation - The Company measures its share-based employee compensation arrangements at the estimated fair value on the date of grant and are recognized as an expense over the requisite service period (generally the vesting period). 9 The Company measures compensation associated with equity grants to non-employees based on the fair value of the equity instruments issued.The measurement date to calculate the fair value of the equity instruments granted is based upon the date that the performance commitment has occurred. Net Loss Per Share - Basic net loss per share is computed by dividing net loss by the weighted average number of common shares outstanding during the period. Diluted net loss per share is computed by dividing the net loss by the weighted average number of common and common equivalent shares outstanding during the period. Basic and diluted net loss per share are the same. Three MonthsEnded Three MonthsEnded March 31, 2010 March 31, 2009 Numerator: Net loss - basic and diluted $ ) $ ) Denominator: Weighted average shares – basic Effect of dilutive stock options and warrants - - Denominator for diluted earnings per share Loss per share Basic $ ) $ ) Diluted $ ) $ ) At March 31, 2010 the Company stock options outstanding totaled 675,000. In addition, at March 31, 2010 and 2009, the Company’s warrants outstanding represented 6,000,168 common shares. Inclusion of the Company’s options and warrants in diluted loss per share for the year ended March 31, 2010 and 2009, have an anti-dilutive effect because the Company incurred a net loss fromoperations. 10 Use of Estimates - The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Recently Issued Accounting Standards In June 2009 FASB issued SFAS No. 166, “Accounting for Transfers of Financial Assets” — an amendment of SFAS No.140” (“SFAS 166”)”, (primarily codified into Topic 860 of FASB ASC).This statement removes the concept of a qualifying special-purpose entity which was primarily codified into Topic 810 of FASB ASC, Consolidation of Variable Interest Entities, to qualifying special-purpose entities.This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November15, 2009, for interim periods within that first annual reporting period and for interim and annual reporting periods thereafter. Earlier application is prohibited. The adoption of this statement had no material impact on the Company’s consolidated financial statements. In June 2009 the FASB issued SFAS No. 167, “Amendments to FASB interpretation No. 46(R)” (“SFAS 167”), (primarily codified into ASC Topic 810). This statement requires an analysis of existing investments to determine whether variable interest or interests gives the Company a controlling financial interest in a variable interest entity. This analysis identifies the primary beneficiary of a variable interest entity as the enterprise that has both the power to direct the activities of significant impact on a variable interest entity and the obligation to absorb losses or receive benefits from the variable interest entity that could potentially be significant to the variable interest entity. This statement requires ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity. This statement is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. Earlier application is prohibited. The adoption of this statement had no material impact on the Company’s consolidated financial statements. In June 2009 the SEC released “Update of codification of Staff Accounting Bulletins”. This update amends or rescinds existing portions of the interpretive guidance included in the SEC’s Staff Accounting Bulletin Series to be consistent with the authoritative accounting guidance of SFAS No. 141 (revised 2007), “Business Combinations” (“SFAS 141(R)”) (primarily codified into Topic 805 of FASB ASC) and SFAS No. 160, “Non-controlling Interests in Consolidated Financial Statements” (“SFAS 160”) (primarily codified into Topic 810 of FASB ASC). This update is effective for the Company and will be utilized in conjunction with future business combinations and non-controlling interests. In January 2010, FASB issued ASU 2010-02, “Accounting and Reporting for Decreases in Ownership of a Subsidiary- a Scope Clarification”, which addresses the accounting for non-controlling interests and changes in ownership interests of a subsidiary. ASU 2010-02 is effective for the interim or annual reporting periods ending on or after December15, 2009, and must be applied retrospectively to interim or annual reporting periods beginning on or after December15, 2008. The adoption of ASU 2010-02 had no impact on the Company's consolidated financial statements. In January 2010, FASB issued ASU 2010-06, “Improving Disclosures about Fair Measurements”, which provides amendments to subtopic 820-10 that require separate disclosure of significant transfers in and out of Level1 and Level2 fair value measurements and the presentation of separate information regarding purchases, sales, issuances and settlements for Level3 fair value measurements. Additionally, ASU 2010-06 provides amendments to subtopic 820-10 that clarify existing disclosures about the level of disaggregation and inputs and valuation techniques. ASU 2010-06 is effective for financial statements issued for interim and annual periods ending after December15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the rollforward of activity in Level3 fair value measurements, which are effective for interim and annual periods ending after December15, 2010. The Company is currently evaluating the impact of the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. The Company adopted provisions of ASU 2009-06 that were affective after December 15, 2009 and the application of those provisions had no impact on the Company’s consolidated financial statements. 11 3. GOING CONCERN The consolidated financial statements have been prepared using accounting principles generally accepted in the United States of America applicable for a going concern which assumes that the Company will realize its assets and discharge its liabilities in the ordinary course of business. As of March 31, 2010, the Company has a working capital deficit of approximately $2,028,000 and has accumulated losses of approximately $8,693,000 since its inception.Its ability to continue as a going concern is dependent upon the ability of the Company to obtain the necessary financing to meet its obligations and pay its liabilities arising from normal business operations when they come due and upon profitable operations. The outcome of these matters cannot be predicted with any certainty at this time and raises substantial doubt that the Company will be able to continue as a going concern. These consolidated financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to continue as a going concern. The Company intends to overcome the circumstances that impact its ability to remain a going concern through a combination of the growing high margin revenues, with interim cash flow deficiencies being addressed through additional equity and debt financing. The Company anticipates raising additional funds through public or private financing, strategic relationships or other arrangements in the near future to support its business operations; however the Company may not have commitments from third parties for a sufficient amount of additional capital. The Company cannot be certain that any such financing will be available on acceptable terms, or at all, and its failure to raise capital when needed could limit its ability to continue its operations. The Company’s ability to obtain additional funding will determine its ability to continue as a going concern. Furthermore, additional equity financing may be dilutive to the holders of the Company’s common stock, and debt financing, if available, may involve restrictive covenants, and strategic relationships, if necessary to raise additional funds, and may require that the Company relinquish valuable rights. 4. ASSET PURCHASE AGREEMENT On January 7, 2009, the Company entered into an Asset Purchase Agreement with American Eagle Transport LLC to purchase The AvocadoMan brand and an order processing web software system for $30,000.The purchase price was paid in November 2008. During March 2009, the Company determined that The AvocadoMan brand had a zero fair value and so recorded impairment loss of $30,000. The Company's methodology to determine this impairment was based upon its assessment of future undiscounted cash flows and certain market-based assumptions. 12 5. DUE FROM FACTOR During April 2009, the company entered into an account receivable factoring facility with a financial service company specializing in short term financing facilities for produce companies with maximum borrowing of $1,500,000. The financial service company advances 85% of qualified customer invoices to the Company and holds the remaining 15% as a reserve until the customer pays the financial services company.The Company is charged .083% interest per day for all advances made to the Company.Uncollectable customer invoices will be charged back to the Company.At March 31, 2010, the advances from the factor amounted to approximately $24,000, which was offset against due from factor of approximately $28,000.Advances from the factor are collateralized by substantially all assets of the Company.(See Note 12) 6. INCOME TAXES The components of deferred tax assets as of March 31, 2010 and December 31, 2009 are as follows: March 31, 2010 December 31, 2009 Share based compensation $ $ Start up costs Net operating losses Less: valuation allowance (3,146,000 ) (2,950,000 ) Net deferred tax asset $
